internal_revenue_service number release date index number ---------------------------- --------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no -------------- telephone number ---------------------- refer reply to cc psi b04 plr-107793-13 date august ---------------------------- ----------------------------- ---------------------------- ----------------------------------------- -------------------------------------- -------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------ ----------------------------------------------------------- decedent ---------------------- spouse child child child child trust marital trust date date x y ----------------------- ---------------------------- -------------- ------------ dear ------------------ this letter responds to your letter of date requesting a ruling that pursuant to revproc_2001_38 2001_2_cb_124 the qualified_terminable_interest_property qtip_election made with respect to the marital trust is a nullity for federal gift estate and generation-skipping_transfer gst tax purposes the facts and representations submitted are as follows on date decedent executed a will and established trust a revocable_living_trust decedent died on date survived by spouse child child child and child on decedent's death trust ceased to be revocable under the provisions of article of trust upon decedent’s death if spouse survives him trust terminates and trustee is directed to distribute outright and free of trust to spouse an amount determined by reference to the amount of property disposed of by trust that exceeds the largest amount if any that can pass free of federal estate_tax by plr-107793-13 reason of the unified_credit and the state_death_tax_credit allowable to decedent’s estate after taking into account certain property passing outside trust and certain other debts expenses and charges article of trust provides that after distribution of the amount payable outright to spouse the remainder is to be distributed to a separate trust during spouse’s lifetime the trustee of the separate trust is directed to pay to spouse at least annually all the net_income of the trust and to distribute principal as the trustee considers appropriate for spouse’s comfort and welfare article of trust directs that upon the death of spouse the trustee shall distribute all the remaining principal and accrued and undistributed_income to child child child and child in equal shares if any child should predecease spouse then that child’s issue shall take the child’s share per stirpes pursuant to the terms of decedent’s will and article of trust spouse received dollar_figurex outright and free of trust the remaining dollar_figurey of decedent’s gross_estate less exclusion funded the marital trust the executor of decedent’s estate timely filed a form_706 united_states estate and generation-skipping_transfer_tax return on schedule m of form_706 the executor listed the assets of the marital trust by listing the assets of the marital trust on schedule m the executor made a qtip_election with respect to those assets you have requested a ruling that pursuant to revproc_2001_38 c b the qtip_election made with respect to the marital trust on form_706 be treated in its entirety as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 of the internal_revenue_code insofar as the election was not necessary to reduce the estate_tax liability to zero law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that a marital_deduction is not allowed for an interest passing to the surviving_spouse that is a terminable_interest an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on plr-107793-13 termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to this terminable_interest_rule in the case of qtip for purposes of sec_2056 qtip is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 qtip is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the election to treat property as qtip under sec_2056 is made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_2044 provides that the value of the gross_estate includes the value of any property in which the decedent had a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 sec_2519 and b provide that any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2652 provides that in the case of property subject_to an election under sec_2056 the surviving_spouse will be treated as the transferor of the property for gst tax purposes in the absence of a reverse_qtip_election under sec_2652 in general under revproc_2001_38 a qtip_election under sec_2056 will be treated as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes the revenue_procedure provides an example where a qtip_election was made when the taxable_estate before allowance of the marital_deduction was less than the applicable_exclusion_amount under sec_2010 another example set forth in the revenue_procedure is where the decedent's will provides for a credit_shelter_trust to be funded with an amount equal to the applicable_exclusion_amount under sec_2010 with the balance of the estate passing to a marital trust intended to qualify under sec_2056 the estate makes qtip elections with respect to both the credit_shelter_trust and the marital trust the qtip_election for the credit_shelter_trust was not necessary because no estate_tax would have been imposed whether or not the qtip_election was made for that trust see revproc_2001_38 sec_2 in this case the election under sec_2056 to treat the assets of the marital trust as qtip was not necessary to reduce the estate_tax to zero because no estate_tax would plr-107793-13 have been imposed on the assets in the marital trust whether or not the election was made if relief under revproc_2001_38 is granted the estate’s federal estate_tax liability will remain at zero after applying decedent’s unified_credit amount under sec_2010 because the qtip_election in this case was not necessary to reduce the estate_tax liability to zero revproc_2001_38 applies and the service will disregard the qtip_election with respect to the marital trust and treat it as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 accordingly the property for which the election is disregarded will not be includible in the spouse’s gross_estate under sec_2044 and spouse will not be treated as making a gift under sec_2519 if spouse disposes of the income_interest with respect to that property further spouse will not be treated as the transferor of the property in the marital trust for gst tax purposes under sec_2652 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express or imply no opinion regarding the value of the property transferred to the trusts the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries
